DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Scott Ulbrich on 07/12/2022.

3.	Claims 1, 6, 11 and 14-16 have been amended as follows:

4.	Claim 13 canceled.


1.	(Currently amended) A computing device for generating a machine-translation model, comprising:
a storage, configured to store a dictionary data and a generative adversarial network (GAN), wherein the dictionary data comprises a correspondence between a plurality of words of a source language and a plurality of words of a target language, and the GAN comprises a generator network and a discriminator network; and
a processor, being electrically connected with the storage, and being configured to:
input a source training sentence of the source language and the dictionary data to the generator network, such that the generator network output a target training sentence of the target language according to the source training language and the dictionary data;
input the target training sentence and a correct translation of the source training sentence to the discriminator network to calculate an error between the target training sentence and the correct translation according to an output of the discriminator network; and
train the generator network and the discriminator network respectively according to the error, wherein the trained generator network is the machine-translation model.

6.	(Currently amended) A method for a computing device to generate a machine-translation model, wherein the computing device stores a dictionary data and a generative adversarial network (GAN), the dictionary data comprises a correspondence between a plurality of words of a source language and a plurality of words of a target language, and the GAN comprises a generator network and a discriminator network, the method comprising:
inputting, by the computing device, a source training sentence of the source language and the dictionary data to the generator network, such that the generator network output a target training sentence of the target language according to the source training language and the dictionary data;
inputting, by the computing device, the target training sentence and a correct translation of the source training sentence to the discriminator network to calculate an error between the target training sentence and the correct translation according to an output of the discriminator network; and
training, by the computing device, the generator network and the discriminator network respectively according to the error, wherein the trained generator network is the machine-translation model.

11.	(Currently amended) A machine-translation device, comprising:
a storage, configured to store a dictionary data, wherein the dictionary data comprises a correspondence between a plurality of words of a source language and a plurality of words of a target language; and
a processor, being electrically connected with the storage, and being configured to:
train a generative adversarial network (GAN) to generate a machine-translation model,
generate a word sequence of the target language according to a source sentence of the source language and the dictionary data;
generate a plurality of word-embedding vectors of the target language based on the word sequence; and
input the word-embedding vectors of the target language to a Transformer model in the machine-translation model, so as to obtain a target sentence of the target language;
wherein the GAN comprising:
a generator network comprising the Transformer model, wherein the processor is configured to generate a target training sentence of the target language according to a source training sentence of the source language and the dictionary data; and
a discriminator network, wherein the processor is configured to determine a source of the target training sentence; and
wherein the processor is further configured to:
input the target training sentence to the discriminator network to calculate an error between the target training sentence and a correct translation of the source training sentence according to an output of the discriminator network; and
train the generator network and the discriminator network respectively according to the error, wherein the trained generator network is the machine-translation model.

14.	(Currently amended) The machine-translation device of Claim 11, wherein in the generator
network, the processor is further configured to:
generate a training word sequence of the target language according to the source training sentence and the dictionary data;
generate a plurality of training word-embedding vectors of the target language according to the training word sequence; and
input the training word-embedding vectors to the Transformer model to generate the target training sentence via the Transformer model.

15.	(Currently amended) The machine-translation device of Claim 11, wherein the generator network further comprises another BERT model, and in the generator network, the processor is further configured to:
generate a plurality of word-embedding vectors of the source language based on the source training sentence;
input the word-embedding vectors of the source language to the other BERT model so as to obtain a training sentence-embedding vector; and
input the training sentence-embedding vector to the Transformer model so as to generate the target training sentence.

16.	(Currently amended) The machine-translation device of Claim 11, wherein the discriminator network comprises another BERT model, and in the discriminator network, the processor is further configured to:
generate a plurality of target training word-embedding vectors based on the target training sentence; and
input the target training word-embedding vectors to the other BERT model, so as to generate a predicted true/false value, a predicted statistical score and a predicted sentence structure.


/QUYNH H NGUYEN/
Primary Examiner, Art Unit 2652